NO. 07-07-00461-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                DECEMBER 21, 2007
                          ______________________________

                            HAROLD LORIMER, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2002-439,803; HONORABLE CECIL G. PURYEAR, JUDGE
                       _______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              ABATEMENT AND REMAND


       Appellant Harold Lorimer filed a notice of appeal from his conviction for aggravated

sexual assault on November 7, 2007. On October 24, 2007, the trial court filed its

certification that appellant has the right of appeal. However, the appellate record reflects

that appellant failed to sign the certification pursuant to Texas Rule of Appellate Procedure

25.2(d) which requires the certification to be signed by appellant and a copy served on him.
       Consequently, we abate the appeal and remand the cause to the 137th District Court

of Lubbock County (trial court) for further proceedings. On remand, the trial court shall

utilize whatever means it finds necessary to determine whether:


       1.     Appellant desires to prosecute the appeal; and


       2.     If so, to obtain his signature on an amended trial court’s certification.


        If necessary, the trial court shall execute findings of fact, conclusions of law, and

any orders it may enter regarding the aforementioned issues and cause its findings,

conclusions, and orders, if any, to be included in a supplemental clerk’s record. The trial

court shall file the supplemental clerk’s record and the supplemental reporter’s record, if

any, with the Clerk of this Court by January 21, 2008.


       It is so ordered.




                                                         Per Curiam




Do not publish.




                                             2